Citation Nr: 0829827	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is a child of the veteran for purposes 
of eligibility for Department of Veterans Affairs (VA) 
benefits. 

REPRESENTATION

Appellant represented by:	Vietnam Era Veteran's 
Association



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the son of the veteran who served on active 
duty from September 1944 to November 1946.  The veteran died 
in September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
veteran had not established basic entitlement to VA benefits 
as a child of the veteran.  

The Board notes that the issue of whether the appellant 
qualifies as a child of the veteran for VA benefits purposes 
was previously denied by a July 2004 rating decision.  When 
the instant claim was filed in February 2006, however, the RO 
adjudicated the claim de novo.  Similarly, the Board will 
also adjudicate the claim de novo.  The appellant is in no 
way prejudiced by this de novo adjudication as it affords him 
with a broader scope of review than would have otherwise been 
provided.  


FINDING OF FACT

The appellant is 58 years old and is shown to have been 
permanently incapable of self-support due to mental or 
physical defect at attaining the age of 18 years; he is a 
child for VA benefits purposes.


CONCLUSION OF LAW

The appellant has met the requirements for the status of a 
child of the veteran for VA benefits purposes.  38 U.S.C.A. 
§§ 101, 104, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claim.  A March 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.   Although the appellant was not 
provided notice regarding the applicable effective date of an 
award (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) such notice would only be relevant if the benefit 
sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical and vocational evidence.  The RO attempted to obtain 
records the appellant identified from Santa Rosa Children's 
Hospital from January 1955 until January 1969 but was 
informed that there were no records available.  The appellant 
has not identified any additional available evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

A Certificate of Baptism shows that the appellant was born on 
June [redacted], 1950.

A May 1958 school record indicates that the appellant's leg 
braces were causing him a lot of pain.  He had also been out 
of the classroom an unusual amount of time for treatment and 
every few days he had been absent.  He was 7 years old but 
his physical, social and emotional development were hardly 
that of six.  He did have a good mind and could make a good 
student.  He was being retained in the first grade to give 
him a chance to develop.  

An August 1971 application to resign as guardian shows that 
the appellant's mother, Anastasia had applied to resign as 
the appellant's guardian.

A May 1980 Social Security questionnaire filled out by the 
appellant shows that he worked as a cashier at a service 
station five and six days per week from 1973 to 1978.  It was 
an Exxon self-service station and the veteran sold gas and 
turned on the gas pumps, which were run by a machine.  He 
also did his check out sheet and used the computer and the 
adding machine.  In one place on the questionnaire he 
reported that on the job he would stand for 3 hours and sit 
for 3 hours.  In another place on the questionnaire he 
reported that he would sit for 5 hours, stand for 2 hours and 
walk for one hour.  He indicated that this was the only type 
of job that he was able to do and he had to quit because his 
legs were hurting too much.  When he quit he did not let the 
station know why he was quitting, however, so that if his 
legs improved in the future he could go back and work there.  

An August 1980 medical report shows a diagnosis of severe 
cerebral palsy affecting all four extremities.  It was noted 
that the appellant did not have cerebral palsy that was 
associated with any mental retardation.     

A December 1989 private medical record shows that the 
appellant was treated for left lower extremity cellulitis and 
lymphangitis.  It was noted that his past medical history was 
significant for congenital cerebral palsy and that he had had 
multiple corrective surgeries in his wrists and legs for 
contractures in 1964.    

The veteran's death certificate shows that he died on 
September [redacted], 1990 from End Stage liver disease.  

A December 2001 private medical record shows that the 
appellant's cerebral palsy had been worsening in the past few 
years leading to confinement to a wheelchair.

In a December 2002 statement the appellant indicated that he 
was born with cerebral palsy and was 100 percent disabled.  
He had begun receiving Social Security Disability (SSA) 
benefits in 1980.  

In an August 2003 statement the appellant's uncle indicated 
that the appellant was born with "quadlegia."  Then when he 
was 13 he had four surgeries on his arms and legs to give him 
a better ability to do things for himself. 

In a September 2003 statement LG indicated that he had known 
the appellant since he was a small boy.  He had had three 
surgeries on his leg while a child and attended school up 
until the 11th grade.  He was still suffering from cerebral 
palsy at age 28 when he was incarcerated.   

In a November 2003 letter the appellant indicated that he had 
been incarcerated for the past 25 years and had been in a 
wheelchair since 1987.  All the operations he received took 
place between 1955 and 1968 at the Santa Rosa Hospital for 
Children in San Antonio, Texas.  

In an October 2004 statement the appellant's mother indicated 
that the appellant was born with cerebral palsy.  By the age 
of 4 he was fitted with leg braces and was doing physical 
therapy two to three times per week.  Then, when he 5 1/2 he 
went to school while also continuing therapy.  When he was 13 
years old she would have to pick up the appellant to put him 
on the school bus as he could not get on the bus by himself.  
He had three surgeries on each of his legs and this helped 
somewhat but not enough to allow him to walk right or leave 
his wheel chair.  He went to school up until the 11th grade 
and wore leg braces until he was about 15 or 16.  After that 
he was confined to a wheel chair as he would fall a lot when 
attempting to use his crutches.  

On his January 2007 Form 9 the appellant indicated that VA 
had a duty to bear in mind that certain children because of 
poverty or other circumstances might be forced or allowed to 
work even though the child should properly be deemed 
incapable of self-support.  The appellant indicated that he 
met that standard because he could not bathe or dress himself 
and still needed help in the necessities of daily living.  He 
contended that he had met the VA standard for not being able 
to provide himself with sufficient income through his own 
efforts as he had never been able to make enough money to 
support himself; instead he had to live at home with his 
parents.  Thus, he was permanently incapable of self-support 
even though he had a job, which at most could only be 
considered as casual.  

III.  Law and Regulations

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that an individual is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the individual's condition at the time of 
his or her 18th birthday in order to determine whether that 
individual is entitled to the status of "child."  See Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993). In other words, for 
purposes of initially establishing helpless child status, the 
individual's condition subsequent to his or her eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-
support as of his or her eighteenth birthday, then evidence 
of the claimant's subsequent condition becomes relevant for 
the second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id.  If the claimant is shown to be capable of 
self-support at eighteen, VA is required to proceed no 
further.  Id.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.


IV.  Analysis

The appellant contends that he qualifies as a child for 
purposes of potential receipt of dependent VA benefits 
because he was permanently incapable of self-support upon 
attaining the age of 18.  The evidence of record shows that 
the appellant has had a severe form of cerebral palsy since 
birth.  It also shows that the appellant never graduated high 
school, only attending school up until the 11th grade.  There 
is no indication that the appellant worked at all up until 
the age of 18 and it is reasonably established that he had 
extreme difficulty walking at that time and may have been 
primarily confined to a wheelchair.  The appellant's lack of 
education at 18 combined with his severe physical disability 
tends to show that he would be incapable of self-support at 
that time.  (See Dobson, 4 Vet. App. 443, 445, noting: "If 
anything [appellant's] belated graduation lends evidentiary 
support to [the] contention that that she was incapable of 
self-support at 18; surely her delayed graduation is more 
probative of an inability to be self-supporting than not.").  
In contrast, there is no evidence of record affirmatively 
showing that the appellant would have been capable of self-
support at that age.  Accordingly, the weight of the evidence 
shows that the appellant was incapable of self-support at age 
18.  

Given that the appellant was not capable of self-support at 
age 18 the analysis must shift to a determination of whether 
there is improvement sufficient to render the claimant 
capable of self-support.  Id.  The evidence of record does 
show that the appellant was able to work full time or nearly 
full time at a service station from approximately age 23 to 
age 28.  At age 28 however, his cerebral palsy became too 
acute and he was unable to continue working.  Also, the 
appellant indicated on his Form 9 that the entire time he was 
working at the service station he was living at home because 
he was not capable of living on his own.  Additionally, soon 
after he stopped working he was apparently incarcerated and 
has remained incarcerated up until the present.

Notably, the record does not contain corroborating evidence 
that the appellant was living at home when he was working at 
the service station.  Given the severity of his physical 
disability and his inability to finish high school, however, 
the Board finds it entirely plausible that he did continue to 
live at home after age 18 and when he was working at the 
service station.  It is apparent from the record that the 
appellant would have needed some level of assistance to take 
care of himself.  Consequently, giving the appellant the 
benefit of the doubt, the Board finds that although he may 
have been earning enough from the service station to provide 
self-support for the average person, he was not earning 
enough to provide self-support for an individual with severe 
cerebral palsy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.356.  
Consequently, the Board finds that the appellant, despite his 
job at the service station, did not experience improvement 
sufficient to render him capable of self-support.  
Accordingly, as the appellant was not capable of self-support 
upon reaching 18 and did not subsequently experience 
improvement, he does qualify as a child of the veteran for 
purposes of eligibility for VA dependent benefits.  

The Board notes that the only issue before it is whether the 
appellant qualifies as a child of the veteran.  No 
determination has been made by the Board as to whether the 
appellant might be entitled to any monetary benefits on the 
basis of this dependency.  This latter matter is not before 
the Board and must be decided by the RO in the first 
instance. 
    

ORDER

The status of child of the veteran for purposes of 
eligibility for Department of Veterans Affairs (VA) benefits 
is granted.




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


